Citation Nr: 1818716	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to the Veteran's service-connected disabilities.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected disabilities. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, PTSD, and depression. 

4. Entitlement to an increased initial rating for right knee degenerative joint disease, status post meniscectomy. 

5. Entitlement to an increased initial rating for left foot degenerative joint disease. 

6. Entitlement to a compensable initial rating for chronic epididymitis. 



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to May 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012, October 2012, December 2012, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in June 2016. A transcript is of record.  

The issues of service connection for an acquired psychiatric disorder; increased initial ratings for right knee degenerative joint disease and left foot degenerative joint disease; and a compensable initial rating for chronic epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence is at least in equipoise as to whether the Veteran's cervical degenerative disc disease disability is proximately due to or the result of his service-connected disabilities. 

2. The competent and probative evidence is at least in equipoise as to whether the Veteran's left shoulder degenerative joint disease is proximately due to or the result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. The criteria for service connection for a left shoulder disability have been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting the full benefit sought regarding the two service connection issues decided herein so any error in VA's duty to notify or assist is harmless. 

Legal Analysis and Criteria

The Veteran contends that his neck and left shoulder disabilities are the result of his service-connected disabilities. In particular, he asserts that his service-connected knee and foot disabilities caused him to lose control of his bicycle, which then hit a pothole and flipped, thereby causing the Veteran's neck and shoulder disabilities. 


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

Left Shoulder and Neck Disabilities 

The Board has reviewed the evidence and finds that the criteria for service connection for a left shoulder disability and neck disability have been met. 

The evidence shows that the Veteran has a current left shoulder disability (degenerative joint disease) and a current neck disability (mild spinal stenosis and cervical degenerative disc disease). See 10/13/2016, CAPRI, at p. 159, 160. Thus, a present disability has been established by the evidence. 

Here, the Veteran's current left shoulder disability and neck disability were incurred during the reported bicycle accident. The Board finds the Veteran competent and credible to describe this event. Accordingly, this case turns on whether the Veteran's service-connected right knee disability and left foot disability caused the accident. 

In January 2006, the Veteran suffered a bicycle accident wherein he injured his left shoulder and neck. See 6/17/2016, Hearing Testimony, at p. 42-43. He testified that his knee and foot locked up, which caused him to lose control of the bicycle, hit a pothole, and flip over the handlebars. Id.  The Veteran's records note joint pain and tenderness that results in difficulty walking. He also testified at the hearing that his knee locks up, and has reported that the knee locking partly caused the accident. See 6/17/2016, Hearing Testimony, at p. at 14. The Board finds that the consistent report from the Veteran that his service-connected disabilities (foot and knee) caused him to lose control of the bicycle and hit a pothole to be credible. 

The Veteran has also provided a positive medical opinion regarding his left shoulder and neck disabilities and whether they were caused from his knee and foot locking up during the bicycle accident. Although the chiropractor reviewed the hospital treatment records for the bicycle accident, the Board places limited probative weight on it as the opinion relied greatly on the Veteran reporting that his left leg gave out as the basis for his opinion.  See 8/3/2016, Third Party Correspondence - Chiropractor Letter. 

The Board also notes that there is no negative medical opinion of record indicating that the Veteran's left shoulder and neck disabilities were not caused by his bicycle accident. 

Thus, the Board finds that the Veteran's service-connected left foot and right knee disabilities caused the bicycle accident that resulted in the Veteran's current left shoulder and neck disabilities. As such, the Board finds that his left shoulder and neck disabilities are proximately due to his service-connected left foot and right knee disabilities. 


ORDER

Service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected right knee and left foot disabilities, is granted. 

Service connection for a neck disability, to include as secondary to the Veteran's service-connected right knee and left foot disabilities, is granted.


REMAND

The Veteran asserts service connection for an acquired psychiatric disorder. He also seeks increased initial ratings for his degenerative joint disease in his left foot and right knee, and an initial compensable rating for epididymitis. 

Left Foot and Right Knee Degenerative Joint Disease

The Veteran was scheduled for a VA examination for his left foot and right knee disabilities to determine whether the symptoms had worsened in September 2016. However, it appears that the notification for the examination was sent to the wrong address, and the Veteran did not attend at the allotted time. He requested a new VA examination; however, the record indicates no such examination was scheduled. See 9/29/2016, VA 21-4138. Therefore, the Veteran should be scheduled for a VA examination to assess the severity of his left foot and right knee degenerative joint disease, to ensure procedural due process procedures are followed. 


Epididymitis 

The Veteran last underwent a VA examination for his chronic epididymitis disability in March 2014. At the June 2016 hearing, the Veteran testified that his disability had recently worsened. In this regard, the Veteran reports increased flare-ups, three to four of which require medication and treatment; he wears absorbent material; takes medication; and urinates three to four times per night. See 6/17/2016, Hearing Testimony, at p. 32, 35, 36, 38, 40. Accordingly, the Board finds that a new examination is warranted, as there is an indication that the record does not adequately reveal the current state of the claimed disability. Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). 

Acquired Psychiatric Disorder

The Veteran has a current diagnosis of schizophrenia that he contends originated in service, to include beginning to hear voices. See 4/27/2011, Medical Treatment Record - Government Facility - Schizophrenia, at p. 13. The Veteran should be scheduled for a VA examination to determine the etiology for his schizophrenia, and any other diagnosable psychiatric disorders. 

Therefore, the Board finds that additional VA examinations are warranted as such would be useful for a full and fair adjudication of these issues. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records. 

2. After completing #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his right knee disability. The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following: 

a) The examiner should provide a complete description of the Veteran's right knee disability, to include degrees of limitation of flexion and extension (reported in degrees), whether there is impairment of the tibia or fibula, and whether the Veteran's knee is ankylosed. Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion). The examiner should also attempt to estimate the degree of additional limitation, if any, resulting during flare-ups. If this cannot be done, the examiner must explain why. 

b) All findings must include range of motion testing in active motion and passive motion as well as weight-bearing and non-weight-bearing motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After completing #1, schedule the Veteran for an examination to assess the nature and severity of his left foot disability. The examiner should review the file, record subjective complaints and objective findings, and complete any diagnostic tested deemed necessary by the examiner. The examiner should address the following: 

a) Clarify the manifestations and diagnoses of the Veteran's service-connected left foot disability, to include his great toe, degenerative joint disease, and other left foot defect noted on examination or in the claims folder. 

b) For any left foot disability, the examiner is asked to specify the severity of each diagnosis rendered indicating whether the Veteran's overall foot disability is mild, moderate, moderately severe, or severe. 

Please note that the Veteran has reported no movement in his great toe, that he uses a walker or a cane, he has pain in all of his foot, and that he can only stand for approximately 30 seconds. 

4. After completing #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his chronic epididymitis. 

5. After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability, to include the currently diagnosed schizophrenia. 

The examiner should respond to the following: 

a) Are any psychiatric disabilities shown or treated at any time during the claim period (from March 2011) at least as likely as not (50 percent or greater probability) related to active service? If not, does the record at least as likely as not show that any psychosis was manifested within the first post-service year (by May 1981)?

Please note and address that the Veteran was honorably discharged for apathy, and that it is his contention that his schizophrenia is related to his apathy shown in service. See 8/9/2012, Military Personnel Record - Apathy. 

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6. If any benefit sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


